                 Case 19-10118-KJC            Doc 9      Filed 01/22/19        Page 1 of 33



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

MAREMONT CORPORATION, et al.,1                              Case No. 19-_____ (___)

                          Debtors.                          (Joint Administration Requested)


                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
          (I) SCHEDULING COMBINED HEARING TO CONSIDER APPROVAL
       OF DISCLOSURE STATEMENT AND CONFIRMATION OF PREPACKAGED
        PLAN, (II) ESTABLISHING THE PLAN AND DISCLOSURE STATEMENT
       OBJECTION DEADLINE AND RELATED PROCEDURES, (III) APPROVING
    THE SOLICITATION PROCEDURES AND FORMS OF BALLOTS, (IV) APPROVING
        THE FORM AND MANNER OF NOTICE OF THE COMBINED HEARING,
              OBJECTION DEADLINE, AND NOTICE OF COMMENCEMENT,
      (V) CONDITIONALLY DIRECTING THAT A MEETING OF CREDITORS NOT
       BE CONVENED, (VI) CONDITIONALLY EXTENDING DEADLINE TO FILE
      SCHEDULES AND STATEMENTS, AND (VII) GRANTING RELATED RELIEF

         Maremont Corporation and its affiliated debtors and debtors in possession (collectively,

the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) submit this

motion (this “Motion”), for entry of an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order”), granting the following relief: (i) scheduling a combined

hearing (the “Combined Hearing”) on the adequacy of the Debtors’ disclosure statement

(including all exhibits and schedules attached thereto, and as may be amended, altered, modified

or supplemented from time to time, the “Disclosure Statement”) and Confirmation of the

Debtors’ joint prepackaged chapter 11 plan of reorganization (as may be amended, altered,




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc.
(9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation)
(9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West Maple Road, Troy,
MI 48084.
                 Case 19-10118-KJC             Doc 9        Filed 01/22/19     Page 2 of 33



modified or supplemented from time to time, the “Plan”),2 filed concurrently herewith;

(ii) establishing the deadline for objections to the adequacy of the Disclosure Statement and

Confirmation of the Plan (the “Objection Deadline”) and approving certain related procedures;

(iii) conditionally approving the prepetition procedures for the solicitation of votes on the Plan,

including the form of ballots (the “Solicitation Procedures”); (iv) approving the form and manner

of notice of the commencement of the Chapter 11 Cases, the Combined Hearing and the

Objection Deadline (the “Notice”); (v) conditionally directing that the United States Trustee for

the District of Delaware (the “U.S. Trustee”) not convene a meeting of creditors (the “Creditors’

Meeting”) under section 341(a) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the

“Bankruptcy Code”), provided that the Plan is confirmed within ninety (90) days of the Petition

Date; (vi) conditionally extending the date by which the Debtors must file their schedules of

assets and liabilities and statements of financial affairs (collectively, the “Schedules and

Statements”), provided that the Plan is confirmed within ninety (90) days of the Petition Date;

and (vii) granting certain related relief. In support of this Motion, the Debtors submit the

Declaration of Carl D. Anderson, II in Support of First Day Pleadings (the “First Day

Declaration”), filed contemporaneously herewith and incorporated by reference.                        In further

support of this Motion, the Debtors respectfully state as follows:

                         STATUS OF THE CASES AND JURISDICTION

        1.       On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”). Concurrently with the filing of this Motion, the

Debtors have requested joint administration and procedural consolidation of these Chapter 11

2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Plan or the Disclosure Statement, as applicable.



                                                        2
               Case 19-10118-KJC         Doc 9       Filed 01/22/19   Page 3 of 33



Cases pursuant to rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”). The Debtors continue to operate their businesses and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has

requested the appointment of a trustee or examiner in these cases, and no statutory committee has

been appointed.

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to rule 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order or judgment by the Court in

connection with this Motion if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The statutory and other bases for the relief requested in this Motion are sections

105(a), 341, 521, 1125, 1126 and 1128 of the Bankruptcy Code, Bankruptcy Rules 1007, 2002,

3016, 3017, 3018, 3020, 9006 and 9007, and Local Rules 1007-1, 3017-1 and 9006-1.

                              BACKGROUND OF THE DEBTORS

       5.      Additional information regarding the Debtors’ businesses, corporate history,

capital structure and the circumstances preceding the Petition Date is set forth in the First Day

Declaration and the Disclosure Statement.




                                                 3
               Case 19-10118-KJC         Doc 9       Filed 01/22/19   Page 4 of 33



            THE DEBTORS’ PREPACKAGED PLAN OF REORGANIZATION

       6.      Concurrently with this Motion, the Debtors have filed the Plan and the related

Disclosure Statement.

       7.      Beginning in mid-2017, Maremont initiated a process to resolve all existing and

future asbestos-related personal injury and wrongful death claims stemming from its historical

use of asbestos in certain of its friction and exhaust products (as defined in the Plan, the

“Asbestos Personal Injury Claims”).       Maremont first engaged restructuring and valuation

advisors and conducted extensive internal diligence regarding its business, litigation, and

corporate history. Maremont then selected the Future Claimants’ Representative, a fiduciary and

representative of future claimants, and provided information and engaged in preliminary

discussions with the Future Claimants’ Representative and his advisors. After these initial

discussions about the terms of a potential pre-negotiated plan of reorganization that would

establish an asbestos trust under section 524(g) of the Bankruptcy Code (the “Asbestos Personal

Injury Trust”), an Asbestos Claimants Committee was assembled to represent the interests of

current claimants. After further good-faith negotiations with both creditor constituencies, as well

as with Meritor, Inc. (“Meritor”), the non-debtor direct or indirect parent company of each of the

Debtors, the parties agreed on the terms of the Meritor settlement and Maremont contribution to

the Asbestos Personal Injury Trust embodied in the Debtors’ prepackaged Plan.

       8.      The Plan channels all Asbestos Personal Injury Claims to the Asbestos Personal

Injury Trust (the “Asbestos Personal Injury Channeling Injunction”), and such claims will be

paid from the assets of the trust. In exchange for certain protections afforded under the Plan,

including the Asbestos Personal Injury Channeling Injunction, Maremont and Meritor (on behalf

of itself and certain other Non-Debtor Affiliates) will make substantial contributions to the

Asbestos Personal Injury Trust. The total Asbestos Personal Injury Trust assets will be valued,


                                                 4
               Case 19-10118-KJC         Doc 9       Filed 01/22/19   Page 5 of 33



in the aggregate, in the range of $58–65 million, and include cash, insurance coverage and

receivables, and all of the equity in Reorganized Maremont, which will own and operate

commercial real estate. The Asbestos Personal Injury Trust will resolve Asbestos Personal

Injury Claims asserted by current and future Holders of Asbestos Personal Injury Claims in

accordance with the Asbestos Personal Injury Trust Agreement and the Asbestos Personal Injury

Trust Distribution Procedures.

       9.      Holders of Class 4 Asbestos Personal Injury Claims under the Plan were the only

class of creditors or interest holders entitled to vote under the Plan and such Holders that voted

on the Plan voted unanimously to accept the Plan. The Plan leaves all other Classes of non-

insider Claims Unimpaired.

                                    RELIEF REQUESTED

       10.     By this Motion, the Debtors request entry of the Proposed Order, substantially in

the form attached hereto as Exhibit A:

               (a)    scheduling the Combined Hearing;

               (b)    establishing the Objection Deadline and approving certain related
                      procedures;

               (c)    conditionally approving the Solicitation Procedures, pending final
                      approval through the proposed findings of fact, conclusions of law, and
                      order confirming the Plan pursuant to section 1129 of the Bankruptcy
                      Code (the “Confirmation Order”) at the Combined Hearing;

               (d)    approving the form and manner of the Notice, substantially in the form
                      attached to the Proposed Order as Exhibit 1;

               (e)    directing that the U.S. Trustee not convene the Creditors’ Meeting,
                      provided that the Plan is confirmed within ninety (90) days of the Petition
                      Date;

               (f)    conditionally extending the date by which the Debtors must file the
                      Schedules and Statements, provided that the Plan is confirmed within
                      ninety (90) days of the Petition Date; and




                                                 5
               Case 19-10118-KJC         Doc 9       Filed 01/22/19   Page 6 of 33



               (g)    granting certain related relief.

       11.     The following table highlights certain important solicitation dates, as well as the

proposed key dates and deadlines relevant to the relief requested herein, including, among other

things, the mailing of the Notice, the Objection Deadline, and the Combined Hearing:

                                                               Proposed
                               Event
                                                            Dates/Deadlines
               Voting Record Date                        November 30, 2018
               Commencement of Solicitation              December 4, 2018
               Voting Deadline                           January 18, 2019
               Petition Date                             January 22, 2019
               First Day Hearing                         January 23, 2019
               Mailing of Notice Deadline                January 25, 2019
               Plan Supplement Filing Date               February 15, 2019
               Second Day Hearing Date                   February 25, 2019
               Objection Deadline                        March 4, 2019
               Reply Deadline                            March 11, 2019
               Confirmation Order Deadline               March 11, 2019
               Confirmation Brief Deadline               March 11, 2019
               Combined Hearing Date                     March 14, 2019

                           THE SOLICITATION PROCEDURES

       12.     The Plan creates eight Classes of Claims and Interests: Class 1 (Priority Non-Tax

Claims), Class 2 (Secured Claims), Class 3 (General Unsecured Claims), Class 4 (Asbestos

Personal Injury Claims), Class 5 (Environmental Claims), Class 6 (Intercompany Claims),

Class 7 (Maremont Equity Interests), and Class 8 (Inter-Debtor Interests). Class 4 (the “Voting

Class”), consisting of the Holders of Asbestos Personal Injury Claims, is the only Class of

Claims or Interests that was entitled to vote to accept or reject the Plan. Holders of Claims and

Interests in Classes 1, 2, 3, 5, and 8, which are Unimpaired, are not entitled to vote on the Plan

and were not solicited. Holders of Claims in Class 6 are either conclusively deemed to have


                                                 6
                 Case 19-10118-KJC             Doc 9        Filed 01/22/19      Page 7 of 33



accepted or rejected the Plan as to be determined by the Debtors or the Reorganized Debtors, as

applicable, and as a result are either Unimpaired or Impaired and are not entitled to vote on the

Plan. Holders of Interests in Class 7, which are Impaired and will receive no distributions under

the Plan, are deemed to reject the Plan and are not entitled to vote on the Plan (together with

Holders of Claims and Interests in Classes 1, 2, 3, 5, 6 and 8, the “Non-Voting Classes”).

        13.      The Debtors commenced the solicitation of votes on the Plan before the Petition

Date in accordance with the following Solicitation Procedures and applicable provisions of the

Bankruptcy Code and Bankruptcy Rules. Specifically, the Debtors commenced the solicitation

of votes on the Plan on December 4, 2018 by causing their solicitation agent, Donlin, Recano &

Company, Inc. (the “Solicitation Agent”),3 to mail (via first class U.S. mail, postage prepaid)

certain solicitation documents – including the Plan and Disclosure Statement – to Holders of

Claims in the Voting Class or their counsel of record. On December 12, 2018, the Debtors

supplemented the solicitation documents by mailing additional materials – including the

Asbestos Personal Injury Trust Agreement, the Asbestos Personal Injury Trust Distribution

Procedures, and ballots (the Disclosure Statement, the Plan, the ballots, and other solicitation

documents described herein together comprise the “Solicitation Package”). As discussed above,

the Debtors solicited the votes of the Holders in the Voting Class either directly or through their

counsel of record. Holders of Claims in the Non-Voting Classes were not entitled to vote on the

Plan and were not solicited. The Holders of Claims in the Voting Class who submitted ballots

unanimously voted to accept the Plan, as detailed in the Declaration of Jung W. Song of Donlin,

Recano & Company, Inc. Regarding Solicitation of Votes and Tabulation of Ballots Cast on the

Joint Prepackaged Plan of Reorganization of Maremont Corporation and Its Debtor Affiliates
3
 Concurrently herewith, the Debtors have filed separate applications with the Court for authority to retain Donlin,
Recano & Company, Inc. as their administrative advisor and claims and noticing agent (in such capacity, the
“Claims and Noticing Agent”).



                                                        7
               Case 19-10118-KJC        Doc 9       Filed 01/22/19   Page 8 of 33



Pursuant to Chapter 11 of the Bankruptcy Code (the “Voting Declaration”) and the

corresponding affidavits of service, filed contemporaneously herewith. The Voting Declaration

certifies the results and methodologies for tabulating the Ballots and Master Ballots submitted by

Holders in the Voting Class.

       14.     The Solicitation Agent transmitted Solicitation Packages to counsel of record who

filed suit in the tort system on behalf of Holders of the Asbestos Personal Injury Claims as well

as to individual Holders of Asbestos Personal Injury Claims in limited circumstances in which

the Debtors did not maintain information regarding a Holder’s counsel of record.             Each

Solicitation Package included copies of the following:

               (a)    the Disclosure Statement, including the following exhibits thereto: (i) the
                      Plan, a copy of which was provided as a separate document, (ii) the
                      Financial Projections, and (iii) the Financial Statements;

               (b)    the Plan, including the following exhibits thereto: (i) the Asbestos Claims
                      Indemnification Agreement, (ii) the Asbestos Personal Injury Claimant
                      Release, (iii) the Asbestos Personal Injury Trust Agreement, (iv) the
                      Asbestos Personal Injury Trust Distribution Procedures, (v) the list of
                      Debtor Product Lines, (vi) the Environmental Assumption and
                      Indemnification Agreement, (vii) the list of Non-Debtor Affiliates, and
                      (viii) the names and affiliations of the Future Claimants’ Representative,
                      Asbestos Personal Injury Trustee, and members of the Asbestos Personal
                      Injury Trust Advisory Committee;

               (c)    a Ballot or Master Ballot for voting with respect to a Class 4 Asbestos
                      Personal Injury Claim, as applicable, the forms of which are attached
                      hereto as Exhibits B-1 and B-2, respectively;

               (d)    a preaddressed return envelope;

               (e)    an instruction letter for law firms, including options that such firms had to
                      ensure that Solicitation Packages could be distributed to their clients
                      holding Asbestos Personal Injury Claims;

               (f)    a letter from the Asbestos Claimants Committee and the Future Claimants’
                      Representative urging Holders of Asbestos Personal Injury Claims to vote
                      to accept the Plan, and in some instances, a letter from such Holders’ own
                      legal counsel regarding the Plan; and



                                                8
                  Case 19-10118-KJC              Doc 9         Filed 01/22/19       Page 9 of 33



                  (g)      cover letters describing the contents of the Solicitation Package and an
                           enclosed USB drive, with instructions for obtaining hard copies of the
                           materials provided in electronic format free of charge.

As set forth in greater detail in the Voting Declaration filed contemporaneously herewith, the

Solicitation Agent transmitted Solicitation Packages to 359 law firms and two individual Holders

of Asbestos Personal Injury Claims with respect to the approximately 13,000 known Holders of

Asbestos Personal Injury Claims in the Voting Class as of the Voting Record Date.4

          15.     In an additional effort to ensure that all Holders and counsel representing clients

holding Asbestos Personal Injury Claims had notice of the solicitation and the opportunity to

request Solicitation Packages, on December 10, 2018, the Debtors published a notice of the

solicitation in substantially the form attached hereto as Exhibit C (the “Solicitation Notice”) in

the national editions of the New York Times, USA Today, and the Wall Street Journal. The

Debtors also published notice in the December 19, 2018 edition of Mealey’s Litigation Report:

Asbestos and the December 21, 2018 edition of Mealey’s Asbestos Bankruptcy Report.

Affidavits of publication will be filed with the Court.

          16.     In a further effort to maximize notice, the Debtors made the Solicitation Package

materials (with the exception of the Ballot and Master Ballot) available in electronic format on a

special     solicitation     information       website         created   by     the    Solicitation      Agent,      at

www.donlinrecano.com/maremont, which website has been live since December 5, 2018.

          17.     The Ballot and Master Ballot mailed as part of the Solicitation Package state in

clear and conspicuous language that the Voting Class must properly complete, execute, and

deliver their Ballots or Master Ballots to the Solicitation Agent so that the Ballots or Master

4
  After the Debtors’ initial solicitation mailings were completed, one law firm advised the Solicitation Agent that it
would not vote on behalf of certain of its clients entitled to vote on the Plan and would instead elect to directly mail
the Solicitation Packages to its clients. The law firm requested that fifteen (15) Solicitation Packages be mailed by
the Solicitation Agent to the law firm. The Solicitation Agent completed this mailing request on December 28,
2018.



                                                           9
              Case 19-10118-KJC        Doc 9     Filed 01/22/19     Page 10 of 33



Ballots would be actually received by the Solicitation Agent no later than 4:00 p.m. prevailing

Eastern Time on January 18, 2019 (the “Voting Deadline”). Accordingly, the Voting Class was

given ample time to review the Disclosure Statement and vote on the Plan. The Debtors believe

that they have solicited votes on their Plan from substantially all known Holders of Asbestos

Personal Injury Claims in the Voting Class through their distribution of the Solicitation

Packages.

       18.     After receipt of the completed Ballots and Master Ballots from the Voting Class,

the Solicitation Agent tabulated the Ballots and Masters Ballots and, concurrently herewith, filed

the Voting Declaration. The Voting Class voted unanimously in favor of the Plan, as evidenced

by the Voting Declaration. Accordingly, the requisite acceptance of the Plan has been obtained

in the one class of claims as to which solicitation is required to confirm the Plan under the

Bankruptcy Code and to authorize the injunctions set forth in the Plan.

       19.     Additionally and as described in the Voting Declaration filed contemporaneously

herewith, the claim amount for each Asbestos Personal Injury Claim was estimated and

temporarily allowed solely for voting purposes using the Scheduled Value for each Disease

Level, as set forth and defined in the Asbestos Personal Injury Trust Distribution Procedures and

disclosed in the Ballots and Master Ballots. For each Asbestos Personal Injury Claim, the

Holder or such Holder’s attorney was required to indicate on the applicable ballot one of the

following asbestos-related disease categories: (a) Mesothelioma 2 (Disease Level V – Shade

Tree Mechanic Claims only); (b) Mesothelioma (Disease Level IV – Occupationally Exposed

Claims only); (c) Lung Cancer (Disease Level III – Occupationally Exposed Claims only); (d)

Other Cancer (Disease Level II – Occupationally Exposed Claims only); and (e) Severe




                                               10
                Case 19-10118-KJC             Doc 9     Filed 01/22/19        Page 11 of 33



Asbestosis (Disease Level I – Occupationally Exposed Claims only).5 Accordingly, the Debtors

have commenced the Chapter 11 Cases to preserve their remaining assets and to implement the

negotiated settlement embodied in the Plan so as to accord fair and equitable treatment to all

present and future Holders of Asbestos Personal Injury Claims pursuant to section 524(g) of the

Bankruptcy Code.

                                           BASIS FOR RELIEF

I.      Scheduling the Combined Hearing

        20.      Bankruptcy Rules 2002(b) and 3017(a) require that twenty-eight (28) days’ notice

be given by mail to all creditors and equity holders of the time fixed for filing objections to

approval of a disclosure statement or confirmation of a plan of reorganization, subject to the

Court’s discretion to shorten such period under Bankruptcy Rule 9006(c)(1). Section 1128(a) of

the Bankruptcy Code provides that, “[a]fter notice, the court shall hold a hearing on confirmation

of a plan.” In addition, Bankruptcy Rule 3017(c) provides, “[o]n or before approval of the

disclosure statement, the court shall fix a time within which the holders of claims and interests

may accept or reject the plan and may fix a date for the hearing on confirmation.” Section

105(d)(2)(B)(vi) of the Bankruptcy Code, moreover, provides that the Court may combine the

hearing on approval of a disclosure statement with the hearing on confirmation of the related

plan.

        21.      The Debtors request that the Court schedule a hearing to consider approval of the

Disclosure Statement and Confirmation of the Plan—i.e., the Combined Hearing—on or about

March 14, 2019, subject to the Court’s schedule. This request is consistent with applicable law

and established practices for prepackaged chapter 11 cases in this District and will facilitate an


5
  Holders of Asbestos Personal Injury Claims who did not meet the criteria for any of the Disease Levels were not
required to select a Disease Level and such claims were allowed for voting purposes only in the amount of $5,000.



                                                       11
              Case 19-10118-KJC        Doc 9     Filed 01/22/19    Page 12 of 33



expeditious reorganization consistent with the requirements of the Bankruptcy Code.         The

Debtors further request that the Court authorize the Debtors to adjourn the Combined Hearing

from time to time without further notice other than an announcement of the adjourned date(s) in

open court or at the Combined Hearing or the hearing agenda for the same, with notice of such

adjourned date(s) to be made available on the electronic case docket.

       22.     The Debtors respectfully submit that there is no reason to delay the Court’s

consideration of the adequacy of the Disclosure Statement and Confirmation of the Plan, as the

sole Voting Class provided for in the Plan has voted with the requisite majority in favor of the

Plan. Votes received and tabulated from the Voting Class evidence a unanimous acceptance of

the Plan by the Holders of Asbestos Personal Injury Claims. The Debtors submit that this voting

result is sufficient under sections 1126(b), (c) and (d) and section 1129 of the Bankruptcy Code

to confirm the Plan, and is sufficient under section 524(g) of the Bankruptcy Code to authorize

the injunctions set forth in the Plan. Accordingly, a Combined Hearing in the Chapter 11 Cases

will promote judicial economy and allow the Debtors to move swiftly toward Confirmation of

the Plan and emerge from bankruptcy as soon as possible. Importantly, proceeding on the

Debtors’ proposed schedule will reduce the Debtors’ administrative expenses in bankruptcy,

preserving the Debtors’ estate assets for Holders of current and future Asbestos Personal Injury

Claims. Such benefits are the hallmarks of a prepackaged plan of reorganization. It is also

appropriate to enter the Proposed Order at this time so that parties in interest may be promptly

informed of the anticipated schedule of events in the Debtors’ cases, including Confirmation of

the Plan.

       23.     The proposed schedule affords creditors, equity holders, and all other parties in

interest ample notice of the commencement of the Chapter 11 Cases, the Objection Deadline, the




                                               12
                Case 19-10118-KJC       Doc 9     Filed 01/22/19     Page 13 of 33



Combined Hearing and related dates and deadlines. Specifically, the proposed schedule affords

at least twenty-eight (28) days’ notice of the Objection Deadline and more than thirty-five (35)

days’ notice of the proposed Combined Hearing in accordance with Local Rule 3017-1. As set

forth in the Plan, the Plan Supplement Filing Date is well in advance of the Objection Deadline.

Further, the proposed schedule provides notice of the Debtors’ deadline to file a brief in support

of the adequacy of the Disclosure Statement and Confirmation of the Plan that will address,

among other things, the requirements for Confirmation under the provisions of the Bankruptcy

Code and the Plan’s satisfaction of those requirements (the “Confirmation Brief”). As a result,

parties will have sufficient time to evaluate their rights in respect of the Plan before the

Combined Hearing, and, accordingly, no party in interest will be prejudiced by the requested

relief.

II.       Objection Deadline and Related Procedures

          24.   Bankruptcy Rule 3017(a) authorizes the Court to fix a deadline for the filing of

objections to the adequacy of the Disclosure Statement and Confirmation of the Plan.

Bankruptcy Rule 2002(b) and Local Rule 3017-1 require that creditors receive at least twenty-

eight (28) days’ notice of the Objection Deadline.          Under Bankruptcy Rule 3020(b)(1),

objections to confirmation of a plan must be filed and served “within a time fixed by the court.”

Moreover, Local Rule 9006-1 provides that (a) the deadline for objections shall be no later than

seven (7) days before the hearing date and (b) the deadline for filing reply papers shall be no

later than 4:00 p.m. on the day before the deadline for filing the hearing agenda.

          25.   The Debtors request that the Court set March 4, 2019 at 4:00 p.m. (prevailing

Eastern Time) as the Objection Deadline. This date will provide parties in interest with over 40

days to object, while still affording the Debtors time to respond to any objections received.

Additionally, the Debtors request that the Court require objections to the Disclosure Statement or


                                                13
              Case 19-10118-KJC          Doc 9    Filed 01/22/19      Page 14 of 33



Confirmation of the Plan: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local

Rules and any orders of the Court; (c) state, with particularity, the legal and factual basis for the

objection, and, if practicable, a proposed modification to the Plan (or related materials) that

would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof

of service) so it is actually received on or before the Objection Deadline. In addition to being

filed with the Court, any such responses or objections must be served on the following parties,

including such other parties as the Court may order, so as to be received by no later than the

Objection Deadline: (i) the Debtors, Maremont Corporation, 2135 West Maple Road, Troy,

Michigan 48084, Attn: Carl D. Anderson, II; (ii) proposed counsel to the Debtors, Sidley Austin

LLP, One South Dearborn, Chicago, Illinois 60603, Attn: Andrew F. O’Neill and Blair M.

Warner; (iii) proposed co-counsel to the Debtors, Cole Schotz P.C., 500 Delaware Avenue, Suite

1410, Wilmington, Delaware 19801, Attn: Norman L. Pernick and J. Kate Stickles; (iv) the U.S.

Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801; (v) counsel to

Meritor, 2135 West Maple Road, Troy, Michigan 48084, Attn: Loree J. Shelko; (vi) counsel to

the prepetition Asbestos Claimants Committee, Robinson & Cole LLP, 1000 North West Street,

Suite 1200, Wilmington, Delaware 19801, Attn: Natalie D. Ramsey, and Robinson & Cole LLP,

Chrysler East Building, 666 Third Avenue, 20th Floor, New York, New York 10017, Attn: Mark

A. Fink; (vii) counsel to the prepetition Future Claimants’ Representative, Young Conaway

Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801,

Attn: Robert S. Brady and Edwin J. Harron; and (viii) counsel to any statutory committee

appointed in these Chapter 11 Cases.

       26.     The Debtors also request that the Court set March 11, 2019 as the deadline for: (i)

the proponents of the Plan to file replies to any timely-filed objections filed in respect of the




                                                 14
                Case 19-10118-KJC             Doc 9     Filed 01/22/19        Page 15 of 33



Disclosure Statement or the Plan (the “Reply Deadline”), (ii) the Debtors to file the Confirmation

Order (the “Confirmation Order Deadline”), and (iii) the Debtors to file the Confirmation Brief

(the “Confirmation Brief Deadline”), three (3) Business Days before the Combined Hearing.

        27.      The Debtors believe that setting the Objection Deadline, the Reply Deadline, the

Confirmation Order Deadline, and the Confirmation Brief Deadline as requested, and requiring

that objecting parties satisfy the foregoing conditions, is warranted. First, the Debtors’ proposed

schedule would provide entities at least twenty-eight (28) days’ notice of the Objection Deadline

as required by Bankruptcy Rule 2002(b)(1) and in compliance with the requirements of Local

Rules 3017-1. Second, the requested relief will afford all parties in interest sufficient time to

consider the objections prior to the Combined Hearing and afford the Debtors sufficient time to

address any objections through responsive briefs, modifications to the Plan, or otherwise.

III.    Approval of the Disclosure Statement

        28.      The Debtors will request approval of the Disclosure Statement at the Combined

Hearing.6     Section 1125 of the Bankruptcy Code requires that a plan proponent provide

“adequate information” regarding the proposed Plan to classes entitled to vote. The Bankruptcy

Code defines “adequate information” as

                 [i]nformation of a kind, and in sufficient detail, as far as is
                 reasonably practicable in light of the nature and history of the
                 debtor and the condition of the debtor’s books and records,
                 including a discussion of the potential material Federal tax
                 consequences of the plan to the debtor, any successor to the debtor,
                 and a hypothetical investor typical of the holders of claims or

6
  The Debtors are not seeking approval of the Disclosure Statement under section 1125(b) of the Bankruptcy Code
as part of the Proposed Order. Because the Disclosure Statement was delivered to the Voting Class prior to the
Petition Date, no approval of the Disclosure Statement is required at this time. Instead, the Debtors will seek
approval of the Disclosure Statement, including a finding that the Disclosure Statement contained “adequate
information” as that term is used in section 1125 of the Bankruptcy Code, at the Combined Hearing. Nonetheless,
the Debtors offer the argument in this section in support of approval of the Disclosure Statement and reserve the
right to supplement this argument in the Confirmation Brief, to be filed on or before the Confirmation Brief
Deadline.



                                                       15
              Case 19-10118-KJC         Doc 9      Filed 01/22/19    Page 16 of 33



               interests in the case, that would enable such a hypothetical investor
               of the relevant class to make an informed judgment about the plan.

11 U.S.C. § 1125(a)(1). “Adequate information” is a flexible standard to be interpreted by the

Court, in its discretion, based on the facts and circumstances of the particular case. H.R. Rep.

95-595, at 409 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6365 (“Precisely what constitutes

adequate information in any particular instance will develop on a case-by-case basis. Courts will

take a practical approach as to what is necessary under the circumstances of each case . . . .”);

see, e.g., Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988)

(“From the legislative history of § 1125 we discern that adequate information will be determined

by the facts and circumstances of each case.”).

       29.     The Disclosure Statement prepared by the Debtors and distributed to the Voting

Class contains comprehensive information with descriptions of, among other things: (a) the Plan;

(b) the proposed settlements and restructuring transactions to be effected in connection with the

Plan; (c) key events leading to the commencement of the Chapter 11 Cases; (d) the treatment of

Claims asserted against and Interests in the Debtors’ estates under the Plan; (e) relevant financial

information regarding the Debtors; (f) risk factors regarding the Debtors and the Plan; and (g)

federal tax law consequences of the Plan.

       30.     In sum, the Disclosure Statement provides the Voting Class and parties in interest

in the Chapter 11 Cases with ample information on which to base an informed decision regarding

the Plan under the circumstances of these cases. Accordingly, the Debtors will request at the

Combined Hearing that the Court approve the Disclosure Statement as having met the

requirements for “adequate information” under section 1125(a) of the Bankruptcy Code.




                                                  16
              Case 19-10118-KJC         Doc 9    Filed 01/22/19     Page 17 of 33



IV.    Approval of the Solicitation Procedures

       31.     Bankruptcy Rule 3017(d) identifies the materials that must be provided to holders

of claims and interests for the purpose of soliciting their votes to accept or reject a plan.

Bankruptcy Rule 3017(e) provides that “the courts shall consider the procedures for transmitting

the documents and information required by [Bankruptcy Rule 3017(d)] to beneficial holders of

stock, bonds, debentures, notes and other securities [and] determine the adequacy of the

procedures.” As described herein, the Debtors commenced a prepetition solicitation of votes on

the Plan by distributing the Solicitation Package, consisting of the Disclosure Statement, the Plan

– including, among other exhibits, the Asbestos Personal Injury Trust Agreement and the

Asbestos Personal Injury Trust Distribution Procedures, the Ballot or Master Ballot, as

applicable, and related instructional materials to the Voting Class. The Voting Deadline was

established on a date that was forty-five (45) days after commencement of the solicitation in

compliance with applicable non-bankruptcy law.

       32.     By this Motion, the Debtors request the Court’s conditional approval of the

Solicitation Procedures, including the Solicitation Package distributed to the Voting Class in

furtherance thereof. The Debtors will request final approval of the Solicitation Procedures

through the Confirmation Order at the Combined Hearing. As set forth below, the Solicitation

Procedures implemented by the Debtors comply with the applicable provisions of the

Bankruptcy Code and Bankruptcy Rules and should, therefore, be conditionally approved.

       A.      Approval of the Voting Record Date

       33.     Bankruptcy Rule 3017(d) provides that, for the purpose of soliciting votes in

connection with the confirmation of a plan of reorganization, “creditors and equity security

holders shall include holders of stock, bonds, debentures, notes and other securities of record on

the date the order approving the disclosure statement is entered or another date fixed by the


                                                17
              Case 19-10118-KJC          Doc 9    Filed 01/22/19      Page 18 of 33



court, for cause, after notice and a hearing.” Bankruptcy Rule 3018(b) provides that, in a

prepetition solicitation, the holders of record of the applicable claims against and interests in a

debtor entitled to receive ballots and related solicitation materials are to be determined “on the

date specified in the solicitation.” The Disclosure Statement and the ballots clearly identify

November 30, 2018—i.e., the Voting Record Date—as the date for determining which Holders

of the Voting Class were entitled to vote to accept or reject the Plan.

       B.      Approval of the Voting Deadline

       34.     Bankruptcy Rule 3018(b) provides that prepetition acceptances and rejections of a

plan are valid only if the plan was transmitted to substantially all of the holders of claims or

interests in the same voting class and the time for voting was not “unreasonably short.”

Bankruptcy Rule 3018(b) also requires that the solicitation comply with section 1126(b) of the

Bankruptcy Code (i.e., that the solicitation comply with applicable non-bankruptcy law or

contain “adequate information”).

       35.     In accordance with these requirements, solicitation was commenced on

December 4, 2018, and supplemental service was completed on December 12, 2018. As clearly

stated in the Disclosure Statement and the Ballot and Master Ballot, the Voting Deadline was at

4:00 p.m. (prevailing Eastern Time) on January 18, 2019. The solicitation period lasted for a

period of forty-five (45) calendar days and thirty-one (31) business days, and the vast majority of

Solicitation Packages were sent to law firms representing the individual Holders of Claims in the

Voting Class, who are sophisticated parties with substantial knowledge of the solicitation

process. For these reasons, the Debtors submit that this period of time was sufficient and

appropriate for the Holders of Claims in the Voting Class to make an informed decision to accept

or reject the Plan, in satisfaction of the requirements of Bankruptcy Rule 3018(b) and section

1126(b) of the Bankruptcy Code.


                                                 18
              Case 19-10118-KJC         Doc 9    Filed 01/22/19     Page 19 of 33



       C.      Approval of Forms of Ballots

       36.     Bankruptcy Rule 3017(d) requires the Debtors to transmit a form of ballot that

substantially conforms to Official Form No. 314 only to “creditors and equity security holders

entitled to vote on the plan.” Bankruptcy Rule 3018(c) provides that “[a]n acceptance or

rejection shall be in writing, identify the plan or plans accepted or rejected, be signed by the

creditor or equity holder or an authorized agent, and conform to the appropriate Official Form.”

Here, the Ballots were based on Official Form No. 314, but were modified to address the

particular aspects of the Chapter 11 Cases and to include certain information relevant for the

Voting Class and their representatives entitled to vote on the Plan. The forms of the Ballot and

Master Ballot used in the Debtors’ prepetition solicitation are attached hereto as Exhibits B-1

and B-2, respectively.

       37.     The Debtors distributed two forms of ballots with respect to Class 4 Holders of

Asbestos Personal Injury Claims: (a) a form of Master Ballot for each law firm of record for

Holders of Asbestos Personal Injury Claims for which the Debtors maintain books and records

through their claims database, attached hereto as Exhibit B-1, together with instructions

regarding such firms’ options for submitting votes on behalf of their clients; and (b) a form of

Ballot for Holders of Asbestos Personal Injury Claims for which the Debtors do not maintain a

law firm of record in the Debtors’ claims database, attached hereto as Exhibit B-2. Law firms of

record that received Master Ballots who were either (i) unable to certify that they had authority

to vote on the Plan on behalf of their clients who were Holders of Asbestos Personal Injury

Claims, or (ii) wished to have their clients cast their own Ballots on the Plan, were also given

instructions regarding furnishing the Solicitation Agent with client information in order to effect

the transmission of Solicitation Packages to such Holders.




                                                19
              Case 19-10118-KJC          Doc 9     Filed 01/22/19     Page 20 of 33



       38.     Each Ballot and Master Ballot contains detailed instructions regarding the process

for completion and how to make any applicable elections contained therein. In particular, the

Ballots and Master Ballots indicate that, to be counted as votes to accept or reject the Plan, the

Ballots and Master Ballots must be property executed, completed, and delivered to the

Solicitation Agent so that they were received no later than the Voting Deadline; provided that for

law firms of record representing Holders of Asbestos Personal Injury Claims for whom they

would not or could not vote on their behalf, such firms were advised to return such client

information with sufficient time for the Solicitation Agent to effect the direct or indirect

transmission of Solicitation Packages to such Holders or to the law firms prior to the Voting

Deadline. Indeed, a specific instruction letter was provided to law firms representing Holders of

Claims in the Voting Class that provided detailed instructions on the options law firms had to

ensure that Solicitation Packages could be distributed to their clients.

       D.      Approval of Tabulation Procedures

       39.     The Debtors used standard procedures in tabulating votes submitted by the Voting

Class that are also consistent with the procedures routinely approved by courts in this District,

which are consistent with section 1126(c) of the Bankruptcy Code and Bankruptcy Rule 3018(a).

Section 524(g) of the Bankruptcy Code is applicable to the Chapter 11 Cases, and provides that

the Court must determine that the following requirements, among others, are met:

               [A]s part of the process of seeking confirmation of such plan—a
               separate class or classes of the claimants whose claims are to be
               addressed by a trust described in clause (i) is established and votes,
               by at least 75 percent of those voting, in favor of the plan . . . .

11 U.S.C. § 524(g)(2)(B)(ii)(IV)(bb).

       40.     As described in the Voting Declaration filed contemporaneously herewith, the

claim amount for each Asbestos Personal Injury Claim was estimated and temporarily allowed



                                                 20
                Case 19-10118-KJC             Doc 9     Filed 01/22/19        Page 21 of 33



solely for voting purposes using the Scheduled Value for each Disease Level, as set forth and

defined in the Asbestos Personal Injury Trust Distribution Procedures and disclosed in the

Ballots and Master Ballots. For each Asbestos Personal Injury Claim, the Holder or such

Holder’s attorney was required to indicate on the applicable ballot one of the following asbestos-

related disease categories: (a) Mesothelioma 2 (Disease Level V – Shade Tree Mechanic Claims

only); (b) Mesothelioma (Disease Level IV – Occupationally Exposed Claims only); (c) Lung

Cancer (Disease Level III – Occupationally Exposed Claims only); (d) Other Cancer (Disease

Level II – Occupationally Exposed Claims only); and (e) Severe Asbestosis (Disease Level I –

Occupationally Exposed Claims only). Under the Asbestos Personal Injury Trust Distribution

Procedures, each of the foregoing disease categories is assigned a Scheduled Value. Solely for

the purpose of tabulating votes, the Solicitation Agent assigned each Asbestos Personal Injury

Claim an amount equal to such Scheduled Value based on the Disease Level designated on the

Ballot or Master Ballot.7 This procedure has been approved in asbestos chapter 11 cases both in

and outside of this District. See, e.g., In re Quigley Co., 346 B.R. 647, 654 (Bankr. S.D.N.Y.

2006) (estimating asbestos personal injury claims for voting purposes using the values contained

in asbestos trust distribution procedures is appropriate because this approach “weigh[s] each vote

based on the nature and impairment of each claimant’s injury . . . more accurately aligns the

voting strength with the ultimate claim value . . . and prevents the holders of relatively small

claims from disenfranchising the more severely impaired who hold larger claims.”); see also In

re Yarway Corp., Case No. 13-11025 (BLS) (Bankr. D. Del. Jan. 27, 2015); In re Specialty

Prods. Holding Corp., Case No. 10-11780 (PJW) (Bankr. D. Del. Oct. 21, 2014); In re Leslie

Controls, Inc., Case No. 10-12199 (CSS) (Bankr. D. Del. Aug. 19, 2010).
7
  As stated above, for Holders of Asbestos Personal Injury Claims who voted on the Plan but did not meet the
criteria for any of the Disease Levels, such claims were allowed for voting purposes only in the amount of $5,000
and such Holders were not required to select a Disease Level.



                                                       21
              Case 19-10118-KJC         Doc 9    Filed 01/22/19     Page 22 of 33



       41.     The Solicitation Package described how the votes set forth on the Ballots and

Master Ballots would be tabulated (the “Tabulation Procedures”). The Tabulation Procedures

provide, among other things, as follows: (a) a Ballot or Master Ballot that was incomplete or

illegible, indicated unclear or inconsistent votes, or that was improperly signed and returned

would not be counted, unless the Debtors determine otherwise; (b) a Ballot or Master Ballot

received after the Voting Deadline would not be counted, unless the Debtors determine

otherwise; (c) delivery of a Ballot or Master Ballot to the Debtors occurs only when such ballot

is actually received by the Solicitation Agent via U.S. mail, hand delivery, or overnight courier

(any form of electronic delivery of a Ballot or Master Ballot is impermissible); (d) a properly

completed Ballot or Master Ballot timely submitted by a Holder in the Voting Class or a law

firm of record for a Holder would supersede and revoke any prior Ballot(s) or Master Ballot(s)

submitted by such Holder; (e) any Ballot or Master Ballot that attempted to vote a Class 4

Asbestos Personal Injury Claim to both partially accept and partially reject the Plan would not be

counted; (f) a Ballot or Master Ballot would not be deemed to be a Proof of Claim or Interest or

an assertion of a Claim or Interest in any chapter 11 case subsequently filed by the Debtors; (g) a

Ballot or Master Ballot that is returned but is not signed and/or is missing one or more of the

required certifications would not be counted; and (h) a Ballot or Master Ballot submitted by or

on behalf of a Holder of an Asbestos Personal Injury Claim located in the United States but does

not provide the last four digits of the Holder’s social security number would not be counted. The

Debtors submit that these Tabulation Procedures are appropriate and reasonable under the

circumstances of the Chapter 11 Cases and should be approved.

       E.      Non-Solicitation of the Non-Voting Classes

       42.     The Plan provides that certain Classes of Claims against, or Interests in, the

Debtors are presumed to accept the Plan. Specifically, the Plan provides that the Holders of


                                                22
               Case 19-10118-KJC          Doc 9     Filed 01/22/19      Page 23 of 33



Claims and Interests in Classes 1, 2, 3, 5, 6 (to the extent Unimpaired as determined by the

Debtors or the Reorganized Debtors, as applicable), and 8 are Unimpaired. Pursuant to section

1126(f) of the Bankruptcy Code, each Holder of a Claim or Interest in an Unimpaired Class is

“conclusively presumed to have accepted the plan, and solicitation of acceptances with respect to

such class . . . is not required.” Maremont Equity Interests in Class 7 and, at the Debtors’ or the

Reorganized Debtors’ election, Holders of Intercompany Claims in Class 6 are Impaired, and are

not entitled to receive any distribution or to retain any property pursuant to the Plan. Pursuant to

section 1126(g) of the Bankruptcy Code, each Holder of a Claim or Interest in an Impaired Class

is conclusively deemed to have rejected the Plan and thus is not entitled to vote. Holders of

Claims and Interests in each of the foregoing Non-Voting Classes are conclusively presumed to

accept or conclusively deemed to reject the Plan, and thus are not entitled to vote. Accordingly,

the Debtors have not solicited votes from the Non-Voting Classes.

        43.     The Debtors are requesting a waiver of the requirement that they mail copies of

the Plan and the Disclosure Statement to the Non-Voting Classes. See FED. R. BANKR. P.

3017(d) (requiring transmission of court-approved disclosure statement to, inter alia, classes of

unimpaired creditors and equity security holders).8 The Debtors submit that Bankruptcy Rule

3017(d) does not apply here because the Debtors solicited acceptances and rejections of the Plan

on a prepetition basis, and, thus, there is no disclosure statement that was “approved by the

court” to transmit. Alternatively, the Court should order that the Debtors are not required to

provide those materials to the Non-Voting Classes as it would be a significant and unnecessary

administrative burden on the Debtors to transmit the Disclosure Statement and Plan to such Non-

Voting Classes.

8
 The Debtors did, however, mail copies of the Plan and Disclosure Statement to their insurers on or about
December 14, 2018.


                                                   23
              Case 19-10118-KJC         Doc 9    Filed 01/22/19       Page 24 of 33



       44.     In lieu of furnishing Holders in each of the Non-Voting Classes with a copy of the

Plan and Disclosure Statement, the Debtors propose to send the Notice to such Holders. The

Notice sets forth, among other things, a summary of the Plan and the treatment of such Holders’

Claims or Interests in the Debtors, as well as the manner in which a copy of the Plan and the

Disclosure Statement may be obtained. In addition, the Debtors have posted the Disclosure

Statement    and    the    Plan    on    the    website    of   the     Solicitation   Agent,    at

www.donlinrecano.com/maremontch11, which is available free of charge.

       45.     The Solicitation Procedures undertaken by the Debtors and described herein with

respect to the Non-Voting Classes comply with the Bankruptcy Code and should be approved.

Accordingly, the Debtors request that the Court approve the Solicitation Procedures with respect

to the Non-Voting Classes.

       F.      Compliance with Non-Bankruptcy Securities Laws Applicable to Prepetition
               Solicitation

       46.     Section 1126(b) of the Bankruptcy Code expressly permits the Debtors to solicit

prepetition votes from the Voting Class without a court-approved Disclosure Statement if the

solicitation complies with applicable non-bankruptcy laws—including generally applicable

federal and state securities laws or regulations—or, if no such laws exist, the solicited Holder(s)

receive “adequate information” within the meaning of section 1125(a) of the Bankruptcy Code.

       47.     To the extent applicable, the Debtors are relying on section 4(a)(2) of the

Securities Act, and any applicable Blue Sky Laws provisions, to exempt from registration under

the Securities Act and Blue Sky Laws the offer to the Voting Class of Plan securities prior to the

Petition Date, including, without limitation, in connection with the solicitation. Therefore, the

requirements of section 1126(b)(1) of the Bankruptcy Code are inapplicable to the Debtors’

prepetition solicitation. Accordingly, the Debtors submit that the Solicitation Procedures satisfy



                                                24
              Case 19-10118-KJC          Doc 9     Filed 01/22/19   Page 25 of 33



section 1126(b)(2) of the Bankruptcy Code because the Holders in the Voting Class received

“adequate information” as that term is used in section 1125(a) of the Bankruptcy Code, and the

Debtors will seek a determination that this standard was met at the Combined Hearing. As such,

the Solicitation Procedures should be approved.

V.     Approval of Form and Manner of Service of the Notice

       48.     As noted above, the Debtors are required to provide holders of claims and

interests at least twenty-eight (28) days’ notice of the Objection Deadline pursuant to Bankruptcy

Rules 2002(b) and 2002(d) and Local Rule 3017-1. Bankruptcy Rule 2002(f)(1) provides that

notice of “the order for relief” shall be sent by mail to all creditors. Bankruptcy Rule 2002(d)

similarly provides that, unless otherwise ordered by the court, notice of the “order for relief”

shall be given to all of the Debtors’ equity security holders.

       49.     In the Chapter 11 Cases, it would be efficient and cost-effective if the Debtors

were permitted to serve parties in interest with a combined notice of these events rather than

separate notices. Therefore, in accordance with Bankruptcy Rule 9007, the Debtors propose to

mail (or cause to be mailed) by first class mail within three (3) Business Days from entry of the

Proposed Order, the Notice, substantially in the form annexed as Exhibit 1 to the Proposed

Order, setting forth, among other things: (a) notice of commencement of the Debtors’ Chapter 11

Cases; (b) the date, time, and place of the Combined Hearing; (c) instructions for obtaining

copies of the Disclosure Statement and the Plan; (d) the Objection Deadline and procedures for

filing objections to the adequacy of the Disclosure Statement, the Solicitation Procedures, and/or

Confirmation of the Plan; and (e) the deferral of the Creditors’ Meeting and that such meeting

will not be convened if the Plan is confirmed within ninety (90) days of the Petition Date.

       50.     The Debtors propose to mail the Notice to the following parties: (a) all known

Holders of Claims or Interests (including Holders of both Impaired and Unimpaired Claims and


                                                 25
              Case 19-10118-KJC         Doc 9     Filed 01/22/19     Page 26 of 33



Interests), and provided that individual Holders of Asbestos Personal Injury Claims shall be

noticed through their attorneys of record to the extent possible; (b) the twenty-five (25) law firms

representing the largest numbers of asbestos plaintiffs asserting claims against the Debtors on a

consolidated basis; (c) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,

Delaware 19801; (d) counsel to Meritor, 2135 West Maple Road, Troy, Michigan 48084, Attn:

Loree J. Shelko; (e) counsel to the prepetition Asbestos Claimants Committee, Robinson & Cole

LLP, 1000 North West Street, Suite 1200, Wilmington, Delaware 19801, Attn: Natalie D.

Ramsey, and Robinson & Cole LLP, Chrysler East Building, 666 Third Avenue, 20th Floor,

New York, New York 10017, Attn: Mark A. Fink; (f) counsel to the prepetition Future

Claimants’ Representative, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000

North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron;

(g) the Securities and Exchange Commission; (h) the Internal Revenue Service; (i) the U.S.

Attorney’s Office for the District of Delaware; and (j) all other entities required to be served by

Bankruptcy Rules 2002 and 3017 and Local Rule 9013-1(m).

       51.     To the extent they have not already done so, the Debtors will also mail copies of

the Disclosure Statement and Plan (in electronic format, on a USB drive) to the U.S. Trustee, any

trustee or committee appointed in these cases, the Asbestos Claimants Committee, the Future

Claimants’ Representative and the Securities and Exchange Commission, pursuant to

Bankruptcy Rule 3017(a). Furthermore, the Debtors respectfully request that the Court waive

the requirement under Bankruptcy Rule 3017(d) that Holders of Claims in Classes designated in

the Plan as Unimpaired (Classes 1, 2, 3, 5, 6 (to the extent Unimpaired), and 8) be sent the

Disclosure Statement and the Plan.




                                                26
              Case 19-10118-KJC        Doc 9     Filed 01/22/19     Page 27 of 33



       52.    To provide additional notice and access to pertinent filings to parties in interest in

these cases, the Debtors will post to the Solicitation Agent’s website various chapter 11

documents, including, among other filings, the following: (a) the Plan; (b) the Disclosure

Statement; (c) this Motion and any orders entered in connection with this Motion; and (d) the

Notice. The website address is: www.donlinrecano.com/maremontch11.

       53.    Bankruptcy Rule 2002(l) permits the Court to order “notice by publication if it

finds that notice by mail is impracticable or that it is desirable to supplement the notice.” In

accordance therewith, the Debtors, in their discretion, propose to provide supplemental notice of

the Combined Hearing by causing a copy of the Notice (the “Publication Notice”) (modified in a

format as necessary for publication) to be published once in the following publications: New

York Times, USA Today, Wall Street Journal, Mealey’s Litigation Report: Asbestos, and

Mealey’s Asbestos Bankruptcy Report.           The Debtors propose to publish supplemental

publication notice of the Combined Hearing by publishing a notice of the Combined Hearing no

later than seven (7) business days after entry of the Proposed Order, or as soon as reasonably

possible thereafter. The Debtors believe that the publication of certain of the contents of the

Combined Notice in this manner would provide sufficient notice of the date, time, and place of

the Combined Hearing and the Objection Deadline (and related procedures) to persons who do

not otherwise receive the Combined Notice by mail.

       54.    The proposed service of the Notice pursuant to the methods described above will

provide sufficient notice to all parties in interest of the commencement of the Chapter 11 Cases,

the date, time, and place of the Combined Hearing, and the procedures for objecting to the

adequacy of the Disclosure Statement or the Confirmation of the Plan.             In addition, the




                                               27
              Case 19-10118-KJC         Doc 9     Filed 01/22/19     Page 28 of 33



Publication Notice will provide sufficient notice to persons who did not otherwise receive notice

pursuant to the Notice.

VI.    Conditional Waiver of Requirements for the Creditors’ Meeting and the Schedules
       and Statements

       55.     The Debtors submit that the circumstances of the Chapter 11 Cases merit a

conditional waiver of the requirement that the U.S. Trustee convene the Creditors’ Meeting and a

conditional extension of the date by which the Debtors must file the Schedules and Statements.

This relief is appropriate under the circumstances because the Debtors anticipate obtaining

approval of the Disclosure Statement and entry of the Confirmation Order within less than sixty

(60) days hereof, subject to the Court’s availability, and is consistent with other prepackaged

chapter 11 cases.

       A.      Creditors’ Meeting

       56.     Although section 341(a) of the Bankruptcy Code typically requires the U.S.

Trustee to convene and preside over the Creditors’ Meeting, the Court can waive such a

requirement “for cause.” Specifically, section 341(e) provides:

               Notwithstanding subsections (a) and (b), the court, on the request
               of a party in interest and after notice and a hearing, for cause may
               order that the United States trustee not convene a meeting of
               creditors or equity security holders if the debtor has filed a plan as
               to which the debtor solicited acceptances prior to the
               commencement of the case.

11 U.S.C. § 341(e); see, e.g., In re David’s Bridal, Inc., Case No. 18-12635 (LSS) (Bankr. D.

Del. Nov. 20, 2018) (conditionally waiving the requirement to hold the creditors’ meeting); In re

Mattress Firm, Inc., Case No. 18-12241 (CSS) (Bankr. D. Del. Oct. 9, 2018) (same). As

discussed above, the Debtors solicited acceptance of the Plan before the Petition Date and

received acceptances from the requisite number of creditors and amount of claims in the Voting

Class. Additionally, the Debtors worked closely with the Asbestos Claimants Committee prior


                                                28
                Case 19-10118-KJC             Doc 9      Filed 01/22/19        Page 29 of 33



to the Petition Date to negotiate the terms of the Plan. The Debtors also believe, based on their

books and records, that they have very few creditors other than Holders of Asbestos Personal

Injury Claims, and any such Holders are Unimpaired under the Plan. On this basis, the Debtors

submit that cause exists for the Court to grant the relief contemplated by section 341(e) of the

Bankruptcy Code. The Debtors intend to proceed expeditiously to confirm the Plan within sixty

(60) days from the Petition Date and emerge from chapter 11 promptly thereafter. The Debtors

also believe that the interests of Holders in the Voting Class are adequately represented through

the Asbestos Claimants Committee, and in any event have voted unanimously to accept the Plan

in both number and amount. Accordingly, given the timeline for confirmation of the Plan

requested by the Debtors in this Motion, the Debtors propose that the Court direct that the

Creditors’ Meeting be deferred until confirmation of the Plan and need not be convened unless

the Plan is not confirmed before April 22, 2019 or such later date as may be determined by the

Court.9 This Court has granted the requested conditional waiver in other prepackaged chapter 11

cases. See, e.g., In re Se. Grocers, LLC, Case No. 18-10700 (MFW) (Bankr. D. Del. Mar. 29,

2018); In re HCR ManorCare, Inc., Case No. 18-10467 (KG) (Bankr. D. Del. Mar. 6, 2018); In

re Orchard Acquisition Co., Case No. 17-12914 (KG) (Bankr. D. Del. Dec. 13, 2017); In re Am.

Gilsonite Co., No. 16-12316 (CSS) (Bankr. D. Del. Oct. 26, 2016).

        57.      The Debtors request that the relief requested herein be granted without prejudice

to the Debtors’ ability to seek a further extension or modification of the requirement for the U.S.

Trustee to convene the Creditors’ Meeting. The Debtors also request that the Court authorize the

Debtors to further extend the deadline to convene a Creditors’ Meeting without filing a




9
 Following Confirmation of the Plan by this Court, the Debtors intend to seek affirmance of the Confirmation Order
by the District Court in order to approve the Asbestos Personal Injury Channeling Injunction.



                                                       29
              Case 19-10118-KJC         Doc 9    Filed 01/22/19     Page 30 of 33



supplemental motion, and without further order from the Court, provided that the Debtors obtain

the advance consent of the U.S. Trustee.

       B.      Schedules and Statements

       58.     The Debtors also request that the time for filing the Schedules and Statements be

extended until April 22, 2019 and be waived in the event the Plan is confirmed by this Court on

or prior to that date. Section 521 of the Bankruptcy Code requires a debtor to file the Schedules

and Statements unless the court orders otherwise. Schedules and Statements must be filed within

fourteen (14) days after the Petition Date. FED. R. BANKR. P. 1007(c). As a matter of course, the

Debtors are entitled to an automatic extension of twenty-eight (28) days from the Petition Date

because they filed a list of creditors contemporaneously with their petitions and have in excess of

200 creditors. See DEL. BANKR. L.R. 1007-1(b). Pursuant to Bankruptcy Rule 1007(c) and

Local Rule 1007-1(b), the Court has authority to grant a further extension “for cause.”

Extensions for cause merely requires that a debtor “demonstrate some justification for the

issuance of the order,” and “normally will be granted in the absence of bad faith or prejudice to

the adverse party.” See, e.g., Bryant v. Smith, 165 B.R. 176, 182 (W.D. Va. 1994) (discussing

the standard for granting extension under Bankruptcy Rule 1007) (citations omitted).

       59.     Here, cause exists to extend the deadline to file the Schedules and Statements.

The primary justification for requiring the Debtors to file the Schedules and Statements—to

allow interested parties to assess the Debtors’ assets and liabilities and thereafter negotiate and

confirm a plan of reorganization—does not exist in the Chapter 11 Cases.               Under the

circumstances, the benefits of filing the Schedules and Statements are heavily outweighed by the

costs. Preparing the Schedules and Statements would be time consuming and distracting to the

Debtors’ management and advisors at a time when they are focused on achieving expedited

Confirmation of the Plan, and would be costly to the Debtors’ estates. Given the requested


                                                30
              Case 19-10118-KJC         Doc 9     Filed 01/22/19     Page 31 of 33



accelerated Confirmation timeline of the Chapter 11 Cases and structure of the Plan, the

Schedules and Statements would also be of limited utility to most parties in interest. The

minimal benefit of requiring the Debtors to prepare the Schedules and Statements following the

Petition Date would be significantly outweighed by the substantial expenditure of time and

resources the Debtors and their professionals would be required to devote to the preparation and

filing of such documents. No party in interest would be prejudiced by the Court granting the

Debtors’ request for an extension because the Debtors have proposed the Plan, under which

General Unsecured Claims will be Unimpaired.

       60.     Accordingly, the Debtors request that the Court waive the requirement that the

Debtors file the Schedules and Statements, provided that the Debtors obtain entry of the

Confirmation Order by this Court on or before April 22, 2019. This Court has granted the

requested conditional waiver in other prepackaged chapter 11 cases. See, e.g., In re Se. Grocers,

LLC, Case No. 18-10700 (MFW) (Bankr. D. Del. Mar. 29, 2018); In re HCR ManorCare, Inc.,

Case No. 18-10467 (KG) (Bankr. D. Del. Mar. 6, 2018); In re Orchard Acquisition Co., Case No.

17-12914 (KG) (Bankr. D. Del. Dec. 13, 2017); In re Am. Gilsonite Co., No. 16-12316 (CSS)

(Bankr. D. Del. Oct. 26, 2016).

                                            NOTICE

       61.     Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) the firms listed

on the Debtors’ consolidated list of twenty-five (25) law firms representing the largest numbers

of asbestos plaintiffs asserting claims against the Debtors; (iii) the creditors listed on the

Debtors’ consolidated list of creditors holding unsecured claims against the Debtors other than

asbestos-related claims; (iv) counsel to Meritor; (v) counsel to the prepetition Asbestos

Claimants Committee; (vi) counsel to the prepetition Future Claimants’ Representative; (vii) the

United States Attorney’s Office for the District of Delaware; (viii) the Internal Revenue Service;


                                                31
              Case 19-10118-KJC          Doc 9    Filed 01/22/19   Page 32 of 33



(ix) the United States Department of Justice; and (x) any party that has requested notice pursuant

to Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon will be served in

accordance with Local Rule 9013-1(m). The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.


                          [Remainder of Page Intentionally Left Blank]




                                                 32
              Case 19-10118-KJC        Doc 9    Filed 01/22/19   Page 33 of 33



       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto, granting the relief requested herein and any further

relief the Court may deem just and proper.


Dated: January 22, 2019             SIDLEY AUSTIN LLP
Wilmington, Delaware                James F. Conlan
                                    Andrew F. O’Neill
                                    Allison Ross Stromberg
                                    Blair M. Warner
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Facsimile: (312) 853-7036

                                             -and-

                                    SIDLEY AUSTIN LLP
                                    Alex R. Rovira
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Facsimile: (212) 839-5599

                                             -and-
                                    COLE SCHOTZ P.C.

                                    /s/ Norman L. Pernick
                                    Norman L. Pernick (No. 2290)
                                    J. Kate Stickles (No. 2917)
                                    500 Delaware Avenue, Suite 1410
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 652-3131
                                    Facsimile: (302) 652-3117

                                    PROPOSED ATTORNEYS FOR THE DEBTORS
                                    AND DEBTORS IN POSSESSION




                                               33
